MEMORANDUM OPINION
                                         No. 04-10-00237-CV

                                        Christie Ann AQUINO,
                                               Appellant

                                                   v.

                SANTIKOS THEATERS, LLC and Santikos Theaters Operations, Ltd.,
                                      Appellees

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-03716
                                Honorable Larry Noll, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 19, 2010

DISMISSED

           The clerk’s record in the above referenced cause indicates that the trial court’s judgment

was signed on December 22, 2009. A motion to reconsider/motion for new trial was filed on

February 2, 2010 and the notice of appeal was filed on March 22, 2010. The notice of appeal or

a motion for extension of time to file the notice of appeal was due to be filed no later than

January 21, 2010. See TEX. R. APP. P. 26.3. Acknowledging the late deadlines, appellant seeks a

motion for extension of time to file the late notice of appeal. This court does not have the
                                                                                 04-10-00237-CV


jurisdiction to do so. Therefore, this appeal is dismissed for lack of jurisdiction. See TEX. R.

APP. P. 42.3(a). Costs of appeal are taxed against appellant.

                                                                PER CURIAM




                                               -2-